’VICKERY, J.
Epitomized Opinion
Mrs. Bartley sued upon a policy of insurance and certificate of membership issued by National Business Men’s Ass’n to her husband, who died Jan. 20, 1918. Suit was filed April 5, 1921. The policy provided that proofs of claim should be furnished the Association with in 90 days from the date of death and no action should be maintained after the expiration of two years from filing final proof of claim. Jan. 28, 1918, Mrs. Bartley notified the Associa.tion, in writing, of the death of her husband. The Association thereupon investigated the death and within 30 days therefrom notified Mrs. Bartley that the death of insured did not result from any cause covered by certificate, and refused to pay policy and thereby waived the furnishing to it of the proof of claim. Nov. 16, 1920, Mrs, Bartley furnished a final proof of claim which .the Company disallowed, but this action is not predicated on the final proof of claim. Mrs. Bartley contended as no claim, was ever filed with the Association the right of action would not be barred until the running of the general Statute of Limitations as to contracts in writing, which is 15 years. The Court of Appeals in- affirming the judgment for the Association held:
1. Parties to a cohtfaetO)of insurance may by provision inserted in policy, limit the time within which a suit may be brought, if period fixed is reasonable. 76 OS. 52.
2. The waiver of one condition in a contract or policy is not waiver of other conditions and therefore the waiver of -filing of proof did not waive other conditions and stipulations of policy;
3. The cause of action accrues when the Company •waives proof of loss and the two years Statute of Limitations is therefore a complete bar to this action..'